Citation Nr: 1821089	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-31 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the lumbar spine.

2.  Entitlement to service connection for residuals of a left ankle injury to include pain.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel




INTRODUCTION

The Veteran had active service with the Army from November 1974 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 and May 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO), which denied service connection for degenerative joint disease of the lumbar spine and for residuals of a left ankle injury to include pain, respectively.


FINDINGS OF FACT

1.  The Veteran did not have chronic degenerative joint disease symptoms of the lumbar spine in service with continuous symptoms after service separation.

2.  Degenerative joint disease of the lumbar spine did not manifest to a compensable degree within one year of separation from service.

3.  Currently diagnosed degenerative joint disease of the lumbar spine and left ankle sprain were not incurred in or caused by service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative joint disease of the lumbar spine are not met. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a left ankle injury with pain are not met. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2017); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued February 2011 and June 2011 preadjudicatory notice letters to the Veteran which met the VCAA notice requirements addressing the claims to service connection for residuals of a left ankle injury and degenerative joint disease of the lumbar spine.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence in reference to the Veteran's claim to reopen service connection.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The information and evidence that has been associated with the claims file includes service treatment records, military personnel records, VA treatment records, VA examinations and lay statements.  VA examinations and opinions were obtained in May 2011, August 2011 and January 2012 in reference to the claimed disabilities on appeal.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations to address the Veteran's claimed disabilities has been met.  38 C.F.R. § 3.159(c)(4) (2017).  

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017).


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.
 § 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2017).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claim for entitlement to service connection for degenerative joint disease of the lumbar spine.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b) (2017). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 
38 C.F.R. §§ 3.307, 3.309(a) (2017).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  38 U.S.C. § 1154(a) (2012); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2017).  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Degenerative Joint Disease of the Lumbar Spine

The Veteran contends, within a notice of disagreement, that his currently diagnosed degenerative joint disease of the L4 vertebrae is related to his service as a paratrooper for the Army which involved frequent hard landings.

Military personnel records, including the Veteran's DD Form 214, shows the Veteran was awarded the Army Parachutist Badge.

Service treatment records from June 1982 show the Veteran complained of pain when bending over and while raising his left arm over his head after lifting and carrying a refrigerator.  The Veteran was diagnosed with a muscle strain and was told to return to the clinic as necessary.  The Veteran also complained of lower back pain in October 1984 that had been occurring for approximately two weeks.  On examination of the lower back, the physician found no evidence of edema, scoliosis or pain upon palpation.  The physician diagnosed the Veteran with a muscle strain and was advised to return to the clinic when necessary.  A September 1985 separation examination report shows a normal spine and other musculoskeletal examination, and the Veteran indicated that he did not have recurrent back pain in a Report of Medical History.

In an August 2011 VA examination, the Veteran was administered an x-ray of his lumbar spine and was diagnosed with mild degenerative joint disease of the L4 which manifested as chronic pain.  The Veteran reported that he had not sought medical treatment for his back until going to an ER in Charlotte for back pain the year prior.  The VA examiner opined that the current back problem was not a continuation of symptoms which started in service, caused by, a result of, or aggravated by or beyond its natural progression by service.  The examiner reasoned that the muscle strains documented in service in June 1982 and October 1984 without evidence of treatment to date indicated a lack of continuity of care, and therefore, she was unable to relate the two episodes of muscular back strain in the early 1980s to current complaints 30 years later.

Upon review of all the evidence of record, lay and medical, the Board finds that 
the Veteran did not have chronic symptoms of a lumbar spine disability in service or continuous symptoms after service separation.  While the Veteran described lower back pain symptoms in service and continuously since service separation in lay statements, no complaints relating to the lower back were noted in service after October 1984.  The Veteran did not seek any treatment for his low back from the date of separation from service until approximately 2010, when he reported having been seen in a Charlotte ER for back pain, and was not diagnosed with degenerative joint disease until an August 2011 VA examination, many years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  Accordingly, the Board finds that symptoms of degenerative joint disease of the lumbar spine were not chronic in service or continuous since service separation.  Similarly, the Board finds that degenerative joint disease of the lumbar spine did not manifest to a compensable degree within one year of service separation, as degenerative joint disease was diagnosed in August 2011.  

Finally, the weight of the evidence does not establish a nexus between currently diagnosed degenerative joint disease of the lumbar spine and service.  An August 2011 VA examiner opined that the Veteran's currently lumbar spine disability was not a continuation of symptoms which started in service, caused by, a result of, aggravated by or beyond its natural progression by service.  The examiner reasoned that service treatment records contained evidence of two back strains in service, but without evidence of treatment to date, a lack of continuity of care was shown, and therefore, she was unable to relate the two episodes of muscular back strain in the early 1980s to current complaints 30 years later.  The Board finds that the opinion is probative as it is adequately based on the absence of lower back pain symptoms or complaints in service, and considered the Veteran's contentions that lower back problems developed in service and were continuous since service separation.

The evidence of record does not otherwise relate currently diagnosed degenerative joint disease of the lumbar spine to service.  While the Veteran contends that degenerative joint disease is related to service, the Board finds, given the absence of pathology shown in the lumbar spine for decades after service, the Veteran is not competent to provide an opinion regarding the nexus between currently diagnosed degenerative joint disease and service.  Thus, his lay assertions are less probative than the medical opinion evidence on that issue.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Because the preponderance of the evidence is against the appeal for service connection for degenerative joint disease of the lumbar spine, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).




Service Connection for Residuals of Left Ankle Injury with Pain

The Veteran also contends within a notice of disagreement that his current left ankle disability is related to the rough landings made after jumping out of aircrafts as a paratrooper in the Army.

Service treatment records show the Veteran complained of left foot pain following an injury in March 1982, and had been seen by a private civilian doctor five days prior when he was given a soft cast due to a suspected fracture.  In June 1982, the Veteran injured his left foot after he ran into a bed, which was tender on the top of the foot, and was given a brace.  A September 1985 separation examination shows the Veteran had a normal foot and lower extremity examination, and the Veteran did not report broken bones, foot trouble, or bone joint or other deformity.

A May 2011 VA examination shows that the Veteran reported that he had ankle injuries in service due to jumping out of planes, and that he was told one time that he had fractured his left foot and was in a soft cast, and that he has been having pain in his ankles ever since.  Upon examination and x-ray of the left ankle, the Veteran was diagnosed with an ankle strain.

In a January 2012 VA addendum opinion, the VA examiner opined that it was less likely as not that the current ankle sprain was due to military service.  The VA examiner reasoned, upon review of service treatment records, that there was no evidence of chronicity of an ankle condition during military service, and that there was no evidence of an ankle condition in post-service medical records until 2011.  She indicated that a lapse of over 20 years until the onset of this condition indicates that the Veteran's military service, including Airborne Ops, was not the cause of his current left ankle sprain.

The Board finds that a currently diagnosed left ankle disability was not incurred in service.  No nexus has been established between currently diagnosed left ankle strain and service.  A January 2012 VA examiner opined that there was no evidence to connect the Veteran's currently diagnosed left ankle disability with incidents in service, to include his Airborne Ops, and therefore, it was less likely than not that the left ankle disability is related to or the result of military service.  The Board finds that the VA opinion is probative as it was based on a review of the record, to include service treatment records, which showed no injury to the left ankle but to the left foot.  

The evidence of record does not otherwise tend to relate currently diagnosed left ankle strain to any injury in service.  While the Veteran has contended that a left ankle disability is related to his parachute landings in service, the Board finds that the Veteran is not competent to provide an opinion regarding the nexus between his currently diagnosed ankle strain and service, given the absence of treatment, complaints or a diagnosis shown until decades after service.  Thus, his lay assertions are less probative than the medical opinion evidence on that issue.  See Jandreau, 492 F.3d at 1377 n.4.  For these reasons, the Board finds that the weight of the evidence is against the Veteran's claim for service connection for a left ankle disability.

Because the preponderance of the evidence is against the claim for service connection for low back and left ankle disabilities, the claims must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for degenerative joint disease of the lumbar spine is denied.

Service connection for residuals of a left ankle injury to include pain is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


